DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyota (JP2015020558).  Regarding claims 1, 4, Toyota teaches a seat unit comprising: an occupant support portion for supporting an occupant (7, 9, 11); a plurality of movable mechanisms (M1-M3) respectively moving a plurality of parts constituting the occupant support portion (see paragraph [0016]); and a control unit (19) controlling respective operations of the plurality of movable mechanisms (M1-M3; see paragraph [0023]), wherein the control unit (19) causes each of the plurality of movable mechanisms (M1-M3) to undergo a transition from a current state to a target state (see paragraph [0016]), the plurality of movable mechanisms (M1-M3) have a first movable mechanism (M3) requiring a different time for the transition (see paragraph [0017]), and the control unit (19) causes the transitions of the plurality of movable mechanisms (M1-M3) other than the first movable mechanism (M3) to be completed at a different time than that of the transition of the first movable mechanism from the current state to the target state (see paragraphs [0025]-[0034]).
However, Toyota does not distinctly disclose that M3 requires the longest time for transition and that M1 and M2 complete their transition before completion of the M3 transition.  Toyota teaches that M1 and M2 can complete their transition at the same time with the actuation of switch 15 (see paragraphs [0025] and [0026]).  Item M3 is operated via switch 17 (see paragraph [0021]) and this would suggest that the operation of M3 could operate at a different time and speed than that of M1 and M2.  Furthermore, Toyota describes varying the pulse signal timing (see paragraphs [0017], [0024] and [0029]) which would change the speed of rotation of the occupant support portions.  Therefore, the Toyota seat is capable of having item M3 rotate at a slower speed than that of M1 and M2 depending on a user input.  Paragraph [0035] of Toyota teaches that various timing can be applied based upon the comfort preferences of a user.  It would have been obvious to one having ordinary skill in the art to modify the speed of M3 to be slower than that of M1 and M2 in order to accommodate certain comfort criteria for a user.

Regarding claim 2, Toyota teaches wherein the control unit (19) causes timings of the completion of the respective current-to-target state transitions of the plurality of movable mechanisms to be substantially the same (see paragraph [0034].  Again, the examiner notes that Toyota teaches that M1 and M2 can act in conjunction with switch 15, whereas item M3 can act in conjunction with switch 17.  Toyota also teaches that output pulse signals can be varied to have M1-M3 operate at different speeds.  The examiner notes that it is possible (as Toyota is capable) for M1-M3 to all operate at the same speed/time if a user chooses to operate the switches and sync the output pulse signals based upon a certain comfort criteria.

Regarding claim 3, Toyota teaches wherein the control unit (19) determines a transition initiation timing of each of the plurality of movable mechanisms (M1-M3) based on a time required for the current-to-target state transition of each of the plurality of movable mechanisms (via a memory; see paragraphs [0024] and [0033]).

Regarding claim 5, Toyota teaches wherein the occupant support portion (7, 9, 11) further includes a seat back (9) and an ottoman (11), and the plurality of movable mechanisms (M1-M3) have a back movable mechanism (M2) moving the seat back and an ottoman movable mechanism (M3) moving the ottoman.

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyota (JP2015020558) in view of Hagiike (US 6663184).  Regarding claims 6-9, it is described above what is disclosed by Toyota; however, the reference does not distinctly disclose comprising a distance sensor detecting a distance between the ottoman and another member, wherein the control unit controls the ottoman movable mechanism based on a result of the detection by the distance sensor such that the ottoman does not interfere with another member; and the control unit controls the ottoman movable mechanism based on a result of the detection by the distance sensor and such that the ottoman does not interfere with another member during the rotational movement of the seat cushion.
Hagiike, in a similar field of endeavor, teaches a distance sensor (21) detecting a distance between an ottoman (14) and another member (see column 3, lines 48-63), wherein a control unit controls an ottoman movable mechanism based on a result of the detection by the distance sensor such that the ottoman does not interfere with another member (see column 3, line 64 – column 4, line 9); and the control unit controls the ottoman movable mechanism based on a result of the detection by the distance sensor and such that the ottoman does not interfere with another member during the rotational movement of the seat cushion (see column 3, line 64 – column 4, line 9).
It would have been obvious to one having ordinary skill in the art to modify the seat of Toyota to include the sensor (and its output to the controller) of Hagiike in order to detect objects that may be in the way of the folding action so as to not hurt a user or damage the seat.

Regarding claim 9, Toyota further teaches wherein the control unit controls a tilt angle of the seat cushion (see Figures 2 and 3), such that a front end of the seat cushion becomes higher than a rear end of the seat cushion, during the rotational movement of the seat cushion (see Figure 3 in specific).

Claims 10-11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyota (JP2015020558) in view of Miyajima et al. (US 2010/0191426).  Regarding claims 10-11, 14, it is described above what is disclosed by Toyota; however, the reference does not distinctly disclose wherein the occupant support portion further includes a movable side support; the side support protrudes so as to support an occupant's body during a pivot operation of the seat back.
Miyajima, in a similar field of endeavor, teaches an occupant support portion (see Figures 2 and 3) including a movable side support (55); the side support protrudes so as to support an occupant's body during a pivot operation of the seat back (see dotted lines in Figure 3).  The examiner notes that such movement can coincide with detected road situations (see Figure 1).  It would have been obvious to one having ordinary skill in the art to modify the seat of Toyota to include the side supports of Miyajima in order to better protect and provide comfort to the user.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyota (JP2015020558) in view of Satoshi (JP2006143122).  Regarding claims 12-13, it is described above what is disclosed by Toyota; however, the reference does not distinctly disclose a voice input unit receiving voice input from an occupant, wherein the control unit operates the movable mechanism in response to the voice input received by the voice input unit.
Satoshi, in a similar field of endeavor, teaches a voice input unit (23) receiving voice input from an occupant, wherein a control unit (16, 20, 22) operates the movable mechanism in response to the voice input received by the voice input unit (see paragraph [0020].  It would have been obvious to one having ordinary skill in the art to modify the seat of Toyota to include the voice recognition of Satoshi in order to make it easier and safer for a user to get GPS directions during travel (i.e “hands-free”).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (JP2011-219) in view of Toyo (JP2005305127).  Regarding claim 15, Nakagawa teaches a conveyance seat (1) in which a conveyance occupant can sit (see Figures 3 and 4), the conveyance seat comprising: a seat back (30); a posture switching mechanism (32) for switching a posture of the conveyance seat between a standing posture in which the seat back stands (Figure 3) and a tilt posture in which the seat back is tilted backward (Figure 4); a headrest (40) positioned above the seat back when the posture is the standing posture (see Figure 3); a neck rest having a support surface supporting the occupant's neck and positioned below the headrest when the posture is the standing posture (see items in gap 42); and, wherein the neck rest is movable along a direction of extension of the seat back (see Figures 1-4). 
However, Nakagawa does not distinctly disclose a displacement mechanism provided in the neck rest and displacing a portion of the support surface toward the occupant's neck and the displacement mechanism displaces the portion of the support surface such that the portion of the support surface comes into contact with the occupant's neck when the neck rest moves.
Toyo, in a similar field of endeavor, teaches a displacement mechanism (3) provided in a neck rest and displacing a portion of a support surface toward the occupant's neck (see Figure 3) and the displacement mechanism displaces the portion of the support surface such that the portion of the support surface comes into contact with the occupant's neck when the neck rest moves (see Figure 3).
It would have been obvious to one having ordinary skill in the art to modify the neck rest of Nakagawa with the displacement mechanism of Toyo in order to further support a user’s neck for comfort and for safety.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R WENDELL/Primary Examiner, Art Unit 3636